DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/29/2020.
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 2010/0238447 A1), hereinafter Hirsch.
Claim 1
Hirsch discloses the claimed gas sampling apparatus (see Figure 2B) having a sampling film (i.e. flexible strip carrier 30) in a cartridge (i.e. cassette 100), the gas sampling apparatus comprising 
the cartridge configured to store and send the sampling film out (see ¶0064, with respect to Figure 2B, regarding that the flexible strip carrier 30 provided inside the cassette 100 on roller 32A is pulled out of the device mechanically by its end),
the sampling film detachable from the cartridge (see ¶0064, regarding the flexible strip carrier 30 is pulled out of the cassette 100), 
wherein the sampling film is configured to adsorb a target material and prevent disturbance between sampled target materials (see ¶0058, regarding that detection unit 18 is a matrix of spaced-apart elements 22 that are made of material permitting a reagent to absorb; ¶0041, regarding that the matrix is configured for capturing gas-borne particles carried by a gaseous medium, so as to enable a reaction between the reagent and the particles).
Claim 2
Hirsch further discloses that the sampling film comprises a sampling section (i.e. elements 22 of detection unit 18) configured to adsorb a target material to be sampled, and a non-reaction section (i.e. spaces between elements 22 of detection unit 18) configured to not adsorb the target material to be sampled or not react with the target material to be sampled (see ¶0058, regarding that detection unit 18 is a matrix of spaced-apart elements 22 that are made of material permitting a reagent to absorb; ¶0041, regarding that the matrix is configured for capturing gas-borne particles carried by a gaseous medium, so as to enable a reaction between the reagent and the particles).
Claim 17
Hirsch further discloses that the sampling film includes activated carbon fiber (ACF) fabric, fiber fabric with a metal-organic framework (MOF), fiber fabric with activated carbon, porous polymer, film-type fabric with a porous inorganic material, or an adsorptive polymer film (see ¶0009).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Lyshkow (US 4,115,067), hereinafter Lyshkow.
Claim 3
Hirsch does not further disclose that the sampling film comprises an impermeable surface on the other side of a surface that is to be externally exposed. However, it would be obvious to modify the detections units 18 on carrier 30 to be only provided on one side, which would cause the other side to be “impermeable,” given that the spaces between the detection units 18 do not capture gas particles.
For example, Lyshkow teaches a similar system where an elongate strip 34 (similar to the sampling film taught by Hirsch) for sampling gas is provided in a cartridge 64 (similar to the cartridge taught by Hirsch) (see Figure 4). Lyshkow further teaches that the elongate strip 34 comprises an impermeable surface on the other side of a surface that is to be externally exposed, given that col. 3, lines 57-62 of Lyshkow teaches that the gas-sensitive material is only provided on the interior face 46.
Since the systems of Hirsch and Lyshkow are directed to the same purpose, i.e. detecting gas using a sampling film in a cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the sampling film comprises an impermeable surface on the other side of a surface that is to be externally exposed, in light of Lyshkow, with the predictable result of efficiently applying the gas-sensitive material to locations on the strip that will come into contact with the gas stream.
Claim 6
Hirsch does not further disclose that the cartridge comprises 
a first housing configured to store the sampling film yet to be used; 
a second housing configured to store the sampling film having sampled the target material; and 
a connector configured to expose one surface of the sampling film to the outside of the cartridge and block external exposure of the other surface of the sampling film as the sampling film is sent out, and to connect the second housing to the first housing.  
However, this configuration is known, in light of Lyshkow.
Specifically, Lyshkow teaches a similar system where an elongate strip 34 (similar to the sampling film taught by Hirsch) for sampling gas is provided in a cartridge 64 (similar to the cartridge taught by Hirsch) (see Figure 4). Lyshkow further teaches a first housing (i.e. supply roll housing portion 66) to store the elongate strip 34 yet to be used, a second housing (i.e. take-up roll housing 68) to store the elongate strip 34 having sampled the gas, and a connector (i.e. rigid connecting member 70) configured to expose one surface of the elongate strip 34 to the outside of cartridge 64 and block external exposure of the other surface of the elongate strip 34, and to connect the second housing to the first housing (see col. 4, lines 25-41).
Since the systems of Hirsch and Lyshkow are directed to the same purpose, i.e. detecting gas using a sampling film in a cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the cartridge comprises a first housing configured to store the sampling film yet to be used, a second housing configured to store the sampling film having sampled the target material, and a connector configured to expose one surface of the sampling film to the outside of the cartridge and block external exposure of the other surface of the sampling film as the sampling film is sent out, and to connect the second housing to the first housing, in light of Lyshkow, with the predictable result of providing a known and preferable configuration of a tape provided in a cartridge (col. 4, lines 25-41 of Lyshkow).
Claim 7
Lyshkow further teaches that the first housing comprises a first sealing membrane provided at an outlet between the first housing and the connector to block the first housing from the outside (see col. 4, lines 25-41, regarding that housing portion 66 contains a slot 72 through which the elongate tape 34 is positioned over the central opening 28 and a sealing means 32, as described in col. 3, lines 33-39).
Claim 8
Lyshkow further teaches that the second housing comprises a second sealing membrane provided at an inlet between the second housing and the connector to block the second housing from the outside (see col. 4, lines 25-41, regarding that housing portion 68 contains a slot 72 through which the elongate tape 34 is positioned over the central opening 28 and a sealing means 32, as described in col. 3, lines 33-39).
Claim 10
Lyshkow further discloses that cartridge 64 (similar to the cartridge taught by Hirsch) comprises a sending-out roller (i.e. supply roll 48) configured to send out and externally expose tape 34 (similar to the sampling film taught by Hirsch) rolled up in the first housing, and a collecting roller (i.e. take-up roll 50) configured to roll up and collect the exposed tape 34 into the second housing, wherein cartridge 64 is configured to store the sampling film having sampled the gas (similar to the target material taught by Hirsch), rolled up around the collecting roller (see col. 4, lines 25-41, with respect to Figure 4).
Claim 12
Hirsch does not further disclose a coating part configured to provide a coating film to seal the adsorbed surface of the sampling film when the sampling film is collected from the outside into the cartridge. However, applying a coating to a sampling strip is known in the art, in light of Lyshkow.
Specifically, Lyshkow teaches a coating part configured to provide a coating film to seal the tape 34 with the gas-sensitive material (see col. 4, line 56-col. 5, line 13, regarding coating 82 of silica gel).
Since the systems of Hirsch and Lyshkow are directed to the same purpose, i.e. detecting gas using a sampling film in a cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch to include a coating part configured to provide a coating film to seal the adsorbed surface of the sampling film when the sampling film is collected from the outside into the cartridge, in light of Lyshkow, so as to provide a desired sensitivity (col. 2, lines 38-52 of Lyshkow).
Claim 13
Hirsch does not further disclose a motor configured to adjust the sending-out speed of the sampling film. However, Lyshkow teaches a mean 78 adapted to engage the tape-drive system (see col. 4, lines 42-47, with respect to Figure 4). Lyshkow further discloses the automatic control of the apparatus (see col. 5, lines 55-58). While Lyshkow does not specifically discuss the use of a “motor,” it would be capable of instant and unquestionable demonstration to modify the apparatus of Lyshkow to automatically control means 78 using a motor. 
Since the systems of Hirsch and Lyshkow are directed to the same purpose, i.e. detecting gas using a sampling film in a cartridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch to further include a motor configured to adjust the sending-out speed of the sampling film, in light of Lyshkow, with the predictable result of providing automatic control of the tape-drive system using a commonly used power source.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Samuels (US 6,985,818 B1), hereinafter Samuels.
Claim 4 
Hirsch does not further disclose that the sampling section comprises a plurality of sampling tapes arranged side by side in the sending-out direction of the sampling film and configured to adsorb the target material to be sampled. However, it would be obvious to modify the detection units 18 of Hirsch to be comprised of a plurality of matrixes arranged side by side, so as to sample varying materials.
Specifically, Samuels teaches a similar system where a porous adsorptive substrate 3 (similar to the sampling section taught by Hirsch) that moves from substrate feed reel 1 to uptake reel 2 (similar to the sending-out direction taught by Hirsch) for sampling air (see col. 6, lines 52-57; Figure 1). Samuels further teaches that the substrate 3 comprises a plurality of sampling tapes arranged side by side and is configured to adsorb gases (similar to the target material to be sampled taught by Hirsch) (see col. 4, lines 51-60).
Since the systems of Hirsch and Samuels are directed to the same purpose, i.e. sampling air using a film that adsorbs gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the sampling section comprises a plurality of sampling tapes arranged side by side in the sending-out direction of the sampling film and configured to adsorb the target material to be sampled, in light of Samuels, with the predictable result of providing for the sampling of varying materials (see col. 4, lines 51-60 of Samuels).
Claim 18
Hirsch further discloses that the sampling film further comprises reactive color-changing materials (see ¶0031). Hirsch does not disclose that the materials are arranged side by side in the sending-out direction of the sampling film. However, it would be obvious to modify the detection units 18 of Hirsch to be comprised of a plurality of matrixes arranged side by side, so as to sample varying materials.
Specifically, Samuels teaches a similar system where a porous adsorptive substrate 3 (similar to the sampling film taught by Hirsch) that moves from substrate feed reel 1 to uptake reel 2 (similar to the sending-out direction taught by Hirsch) for sampling air (see col. 6, lines 52-57; Figure 1). Samuels further teaches that the substrate 3 comprises tapes that are arranged side by side (see col. 4, lines 51-60).
Since the systems of Hirsch and Samuels are directed to the same purpose, i.e. sampling air using a film that adsorbs gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the materials are arranged side by side in the sending-out direction of the sampling film, in light of Samuels, with the predictable result of providing for the sampling of varying materials (see col. 4, lines 51-60 of Samuels).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of an alternative embodiment of Hirsch, described in ¶0063.
Claim 5
Hirsch further discloses an alternative embodiment in which the cartridge is configured to store and send the sampling film out, and store the sampling film having sampled the target material in a manner that prevents disturbance between sampling sections (see ¶0063, regarding that the two ends of the strip outside region 33 may be folded in a serpentine like fashion or rolled up within storage zone 34 for storing unused detection units and a receiving zone 36 for receiving used detection units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the cartridge is configured to store and send the sampling film out, and store the sampling film having sampled the target material in a manner that prevents disturbance between sampling sections, in light of an alternative embodiment of Hirsch, described in ¶0063, with the predictable result of providing storage of the strip on both ends.
Claim 11
Hirsch further discloses an alternative embodiment in which the cartridge is configured to store the sampling film having sampled the target material, folded up in the form of zigzags (see ¶0063, regarding that the end of the strip outside region 33 may be folded in a serpentine like fashion within a receiving zone 36 for receiving used detection units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirsch, such that the cartridge is configured to store the sampling film having sampled the target material, folded up in the form of zigzags, in light of an alternative embodiment of Hirsch, described in ¶0063, with the predictable result of providing organized storage of the used detection units).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Official Notice.
Claim 9
Hirsch does not further disclose that the sampling film comprises a disturbance preventing projection provided to protrude from the sampling film in a direction perpendicular to the sending-out direction of the sampling film, and configured to prevent disturbance between sampling sections. However, it would be capable of instant and unquestionable demonstration to incorporate dividers in the empty space between the detection units 18, given that a division already exists within Hirsch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling film of Hirsch, so as to comprise dividers that protrude from the sampling film in the spaces that exist between the detection units 18 depicted in Figures 2A and 2B, in light of Official Notice, with the predictable result of providing an alternative means of division between the detection units 18 that may more clearly distinguish between the detection units 18.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (translation of CN 10851346 A), hereinafter Ding, in view of Hirsch.
Claim 14
Ding discloses the claimed drone (i.e. multi-rotor UAV) with a gas sampling apparatus (i.e. airborne gas concentration detection board) (see ¶0008). Ding is silent regarding the particulars of its airborne gas concentration detection board and thus, does not explicitly disclose that the airborne gas concentration detection has a sampling film in a cartridge, the drone comprising the cartridge configured to store and send the sampling film out; the sampling film provided in the cartridge, and a flying body configured to externally expose the sampling film, wherein the cartridge is attached thereto. However, it would be reasonable to substitute the gas sampling apparatus of Ding with a different gas sampling apparatus, given both systems sample gas.
Specifically, Hirsch discloses a known gas sampling apparatus (see Figure 2A) having a sampling film (i.e. carrier 30) in a cartridge (i.e. cassette 100), the cartridge configured to store and send the sampling film out (see ¶0062), the sampling film provided in the cartridge (see Figure 2A), where the sampling film is externally exposed in the reaction zone 16 formed at opening 20’ in Figure 2A. Hirsch is applied to Ding, so as to replace the gas sampling apparatus, depicted in Figure 1 as being attached to the “flying body” of the drone of Ding, with the cassette 100 and associated carrier 30 in Figure 2A of Hirsch. 
Since the systems of Hirsch and Ding are directed to the same purpose, i.e. sampling gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ding, so as to further provide a sampling film in a cartridge, the drone comprising the cartridge configured to store and send the sampling film out; the sampling film provided in the cartridge, and a flying body configured to externally expose the sampling film, wherein the cartridge is attached thereto, in light of Hirsch, with the predictable result of providing a known alternative gas sampling apparatus that is capable of providing almost instantaneous warning of the existence of contaminating particulates in the air (¶0004 of Hirsch).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Hirsch, and in further view of Samuels.
Claim 15
Ding further discloses a position information sensor (i.e. GPS, described in ¶0011) and an information recording device, wherein the information received from the position information sensor is recorded (see ¶0008, regarding storage of the position and time data on the SD card). Ding does not further disclose that the position information is recorded on the sampling film and transmitted to the gas sampling apparatus. However, this feature is applicable to the gas sampling apparatus of Hirsch, in light of Samuels.
Specifically, Samuels teaches a system similar to Hirsch, where a porous adsorptive substrate 3 (similar to the sampling film taught by Hirsch) that moves from substrate feed reel 1 to uptake reel 2 for sampling air (see col. 6, lines 52-57; Figure 1). Samuels further teaches that the tape can be coded mechanically or electronically in response to detected conditions (see col. 6, lines 22-37). Therefore, it would be reasonable to provide the position information recorded in Ding on the sampling film of Hirsch, such that the position information is transmitted to the gas sampling apparatus of the combination of Ding and Hirsch, in light of Samuels.
Since the systems of Ding, Hirsch, and Samuels are directed to the same purpose, i.e. sampling gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ding and Hirsch, such that the position information is recorded on the sampling film and transmitted to the gas sampling apparatus, in light of Samuels, with the predictable result of providing indications that may be validated by a laboratory (col. 6, lines 22-37 of Samuels).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2012/0115241 A1), hereinafter Ho, in view of Ding and Hirsch.
Claim 16
Ho discloses the claimed method of controlling a drone with a gas sampling apparatus (see Figure 1C), the method comprising 
receiving a gas sampling target position (see ¶0031, with respect to step 152, regarding that a UAV is deployed to an area); 
moving the drone (see ¶0031, with respect to step 152, regarding that a UAV is deployed to an area); 
sending out and exposing a RICE device 102 (see ¶0031, regarding that RICE devices 102 are deployed to an area); 
collecting and storing the RICE device 102 (see ¶0031, with respect to step 156, regarding the RICE device 102 is interrogated to determine whether any chemicals of interest where detected, where values detected from the RICE device are stored in memory by the circuitry, as described in ¶0038); and 
matching position information related to an area where the RICE device 102 performs sampling (see ¶0031, with respect to steps 158 and 160, regarding the determination of the location of the activated RICE device and the type of chemical detected). 
Ho does not disclose that time information is matched to the position information. However, it would be obvious to incorporate a time-stamp into the data, so as to indicate when the gas was detected on the map of Ho.
For example, Ding discloses a similar drone that samples gas (see ¶0008), where time information is matched with the coordinates of the sampling point (similar to the position information taught by Ho).
Since the systems of Ding and Ho are directed to the same purpose, i.e. sampling gas using a UAV, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ho, so as to match time information with the position information related to an area with the RICE device performs sampling, in light of Ding, with the predictable result of ensuring consistency and accuracy of the location of the sampling point (¶0011 of Ding).
As discussed above, Ho discloses the gas sampling as being performed by the RICE device and does not disclose a sampling film. However, it would be reasonable to substitute the gas sampling apparatus of Ho with a different gas sampling apparatus, given both systems sample gas.
Specifically, Hirsch discloses a known gas sampling apparatus (see Figure 2A) having a sampling film (i.e. carrier 30) (see Figure 2A; ¶0062).
Since the systems of Hirsch and Ho are directed to the same purpose, i.e. sampling gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICE device of Ho to be a sampling film, in light of Hirsch, with the predictable result of providing a known alternative gas sampling apparatus that is capable of providing almost instantaneous warning of the existence of contaminating particulates in the air (¶0004 of Hirsch).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571) 270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661